Citation Nr: 1602017	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy.

2.  Entitlement to disability ratings for a status post right hip arthroplasty (previously fracture of the right acetabulum and right femoral head) in excess of 10 percent as of February 19, 2010, and in excess of 30 percent as of August 1, 2012.

3.  Entitlement to a compensable disability rating for a left foot laceration.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Whether there is clear and unmistakable error (CUE) in a January 2011 rating decision that denied service connection for cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy.

6.  Whether there is CUE in a May 2008 rating decision that denied a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head.

7.  Whether there is CUE in a December 2005 rating decision that denied a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head.

8.  Whether there is CUE in a May 2008 rating decision that denied a compensable disability rating for a left foot laceration.

9.  Whether there is CUE in a December 2005 rating decision that denied a compensable disability rating for a left foot laceration.

10.  Whether there is CUE in a May 2008 rating decision that denied a TDIU.

11.  Whether there is CUE in a December 2005 rating decision that denied a TDIU.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO has assigned a temporary 100 percent rating for the Veteran's status post right hip arthroplasty from June 22, 2011 to July 31, 2012.  That temporary rating is not on appeal, and is not affected by this decision.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's cervical spine degenerative joint disease and disc disease, status post microdiscectomy/fusion with left median neuropathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  As of February 19, 2010, the Veteran's fracture of the right acetabulum and right femoral head is characterized by marked disability, but is not characterized by fracture of the shaft or anatomical neck with nonunion or false joint, shortening of the lower extremity bones, or ankylosis.

3.  As of August 1, 2012, the Veteran's status post right hip arthroplasty is characterized by a right hip replacement without moderately or markedly severe residuals of weakness, pain, or limitation of motion, or the required use of crutches.

4.  The Veteran's left foot laceration is not nonlinear, unstable, or painful.

5.  The evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.

6.  The January 2011 rating decision that denied service connection for cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy, is on appeal to the Board and did not become final.

7.  In a May 2008 rating decision, the RO denied the Veteran's claim for a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head; although notified of the denial, the Veteran did not initiate an appeal.

8.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 rating decision such that the outcome of the claim for a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head would have been manifestly different but for the error.

9.  In a December 2005 rating decision, the RO denied the Veteran's claim for a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head; although notified of the denial, the Veteran did not initiate an appeal.

10.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the December 2005 rating decision such that the outcome of the claim for a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head would have been manifestly different but for the error.

11.  In a May 2008 rating decision, the RO denied the Veteran's claim for a compensable disability rating for a left foot laceration; although notified of the denial, the Veteran did not initiate an appeal.

12.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 rating decision such that the outcome of the claim for a compensable disability rating for a left foot laceration would have been manifestly different but for the error.

13.  In a December 2005 rating decision, the RO denied the Veteran's claim for a compensable disability rating for a left foot laceration; although notified of the denial, the Veteran did not initiate an appeal.

14.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the December 2005 rating decision such that the outcome of the claim for a compensable disability rating for a left foot laceration would have been manifestly different but for the error.

15.  In a May 2008 rating decision, the RO denied the Veteran's claim for a TDIU; although notified of the denial, the Veteran did not initiate an appeal.

16.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the May 2008 rating decision such that the outcome of the claim for a TDIU would have been manifestly different but for the error.

17.  In a December 2005 rating decision, the RO denied the Veteran's claim for a TDIU; although notified of the denial, the Veteran did not initiate an appeal.

18.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the December 2005 rating decision such that the outcome of the claim for a TDIU would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for cervical spine degenerative joint disease and disc disease, status post microdiscectomy/fusion with left median neuropathy, have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  As of February 19, 2010, the criteria for a disability rating of 30 percent, but no greater, for a fracture of the right acetabulum and right femoral head have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5255-5054 (2015).

3.  As of August 1, 2012, the criteria for a disability rating in excess of 30 percent for a status post right hip arthroplasty have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5255-5054 (2015).

4.  The criteria for a compensable disability rating for a left foot laceration have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.118 Diagnostic Code (DC) 7805 (2015).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2015).

6.  The RO's January 2011 denial of service connection for cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy, is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

7.  The RO's May 2008 denial of a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

8.  The May 2008 rating decision that denied a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2008); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2008); 3.104, 3.105 (2015).

9.  The RO's December 2005 denial of a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

10.  The December 2005 rating decision that denied a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2005); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2005); 3.104, 3.105 (2015).

11.  The RO's May 2008 denial of a compensable disability rating for a left foot laceration is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

12.  The May 2008 rating decision that denied a compensable disability rating for a left foot laceration was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2008); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2008); 3.104, 3.105 (2015).

13.  The RO's December 2005 denial of a compensable disability rating for a left foot laceration is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

14.  The December 2005 rating decision that denied a compensable disability rating for a left foot laceration was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2005); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2005); 3.104, 3.105 (2015).

15.  The RO's May 2008 denial of a TDIU is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

16.  The May 2008 rating decision that denied a compensable disability rating for a TDIU was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2008); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2008); 3.104, 3.105 (2015).

17.  The RO's December 2005 denial of a TDIU is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

18.  The December 2005 rating decision that denied a TDIU was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 2005); 7105 (West 2014); 38 C.F.R. §§ 3.104 (2005); 3.104, 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial January 2011 RO decision by way of letters sent to the Veteran in June 2010 and August 2010 that informed him of his duty and the VA's duty for obtaining evidence.  The letters notified the Veteran of the information and evidence needed to substantiate his service connection, increased rating, and TDIU claims.  In addition, the letters meet the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters also notified the Veteran that the evidence must show that his service-connected disabilities had gotten worse.

With respect to the allegations of CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the statute pertaining to CUE in a RO decision, 38 U.S.C.A. § 5109A, explicitly provides for reversing or revising an incorrect decision, and since CUE requests are not claims for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as holding VCAA inapplicable to an assertion that a RO decision contained CUE.)  As this decision pertains to the laws, regulations, and facts extant at the time of the May 2008 and December 2005 rating decisions, no further development pursuant to the VCAA is required.  Id.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment and personnel records, Social Security Administration (SSA) records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the September 2013, January 2011, and September 2010 examinations, the VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Further, in response to the Veteran's assertion in his January 2013 substantive appeal that the January 2011 VA examinations became inadequate because they did not consider subsequent evidence, the Board finds that any error was cured by the September 2013 VA examinations.

VA provided the Veteran with a hearing before the undersigned VLJ in October 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Service Connection for Cervical Spine Degenerative Joint Disease and Disc Disease, status post Microdiscectomy / Fusion with Left Median Neuropathy

The Veteran contends in his February 2010 claim that he had a cervical fusion in August 2004 due to a June 30, 1980 automobile crash in service.  The Veteran asserts that "I struck my head forcefully enough to also cause an underlying cervical injury."  He further asserts that the fact that "I hit my head in the head-on collision mak[es] a neck injury more likely than not."  At his October 2015 Board hearing, the Veteran testified that he did not have any neck pain or problems after the 1980 automobile crash, and first began experiencing neck problems around 2004 or 2005.  See transcript, p. 17.  The Board recognizes that the Veteran has multiple post-service VA and private diagnoses of a cervical spine disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis to a degree of 10 percent within one year from the date of termination of service.

The most probative evidence shows that the Veteran's cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy did not begin in service.  Specifically, his service treatment records include no complaints, diagnosis, or treatment of a cervical spine disorder.  Further, the Veteran did not report any cervical spine or neck disorder at his July 1982 Report of Medical History at separation from service.  Moreover, a service clinician found that the Veteran's neck, spine, and musculoskeletal system were normal in his Report of Medical Examination at separation in July 1982.

The most probative evidence also shows that the Veteran's cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy, does not result from his service.  With respect to a nexus between the Veteran's cervical spine disorder and service, the September 2013 VA examiner opined that the Veteran's cervical spine disorder is less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  The examiner explained that:

The unfortunate motor vehicle accident in 1980 did not involve any cervical spine injury.  Military separation discharge examination in 1982 made no mention of cervical spine or related upper extremity signs or symptoms.  Patient recalls pain onset to cervical spine with radiculopathy was about 2004, prompting cervical fusion [twice]....There is NO study or evidence to support or relate his [right] hip injury / motor vehicle accident or almost 20 years prior, as the causative etiology of his neck pathology.  [Emphasis in original.]

Further, the January 2011 VA examiner recorded the Veteran's statement that his neck pain symptoms had their onset in June 2004, and opined that it is less than likely that the Veteran's cervical disc disease with left arm / hand numbness was due to injuries sustained in the motor vehicle accident on active duty.  The examiner reasoned that the absence of any "x-ray of the neck at the time of the accident indicat[es] the physician delivering [the] initial assessment was not concerned about cervical spine trauma."  The examiner further cited the Veteran's July 1982 separation examination, which "is negative for neck or left arm symptoms / complaints."  The examiner also based his conclusion on the approximately "Nineteen-year interval of care between the time of his [separation from service in 1982] and the time of cervical spine complaints and the positive MRI leading to the cervical spine surgery."

With respect to the Veteran's contention that his cervical spine disorder is related to service, the Board finds that his opinion warrants less probative weight than the September 2013 and January 2011 VA examiners' opinions.  Indeed, cervical spine disorders are complex in nature, and providing an etiology for such disorders is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the VA examiners' reports warrant greater probative weight because they cited the Veteran's medical history during and after service, and considered other relevant factors-such as the absence of complaints, diagnosis, or treatment of a cervical spine disorder in service; the July 1982 Report of Medical History and Report of Medical Examination at separation showing no neck disorders; and the Veteran's own consistent report that his neck problems began nearly two decades after separation from service-in reaching the conclusion that the Veteran's cervical spine disorder is less likely than not related to service.

In sum, the Board finds that the most probative evidence fails to link the Veteran's cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy, to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

Analysis: Ratings for a Status Post Right Hip Arthroplasty in excess of 10 percent as of February 19, 2010, and in excess of 30 percent as of August 1, 2012

The Veteran contends in his January 2013 substantive appeal that VA should consider the applicability of Diagnostic Codes 5250 and 5275, as well as the impact of functional impairment and painful motion on the Veteran's right hip disability ratings.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The RO has evaluated the Veteran's right hip disability at 10 percent disabling as of the February 19, 2010 date of claim and prior to June 22, 2011 (the date of his right hip arthroplasty / replacement and accompanying temporary 100 percent rating), and at 30 percent disabling effective as of August 1, 2012 (the date after his temporary 100 percent rating ended).

Nothing in this decision shall be construed to disturb the Veteran's temporary 100 percent rating for his right hip disability in effect from June 22, 2011 to July 31, 2012.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation of 30 percent, but no higher, is warranted for the Veteran's fracture of the right acetabulum and right femoral head as of the February 19, 2010 date of claim.  The Board further finds that a disability evaluation in excess of 30 percent is not warranted for his status post right hip arthroplasty as of August 1, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5255-5054.

As of the February 19, 2010 date of claim and prior to the June 22, 2011 temporary 100 percent rating, the evidence shows a marked hip disability, which corresponds to a 30 percent rating under Diagnostic Code 5255.  Specifically, the September 2010 VA examiner found that the Veteran had objective evidence of pain with active motion on the right side.  Further, the hip abduction on the Veteran's right side was limited to 20 degrees-less than half of the 45 degrees which is considered normal motion.  See 38 C.F.R. § 4.71, Plate II.  Similarly, his right hip flexion was to 90 degrees, which is less than 75 percent of the normal range of motion, 125 degrees.  Id.  Further, the Veteran was unable to move his toes out more than 15 degrees.  The VA examiner found that the Veteran's right hip disability caused "significant effects" on his usual occupation, including problems with lifting and carrying, weakness or fatigue, decreased strength, pain, and disfigurement.  The examiner also found that the right hip disability affected the Veteran's usual daily activities, including having severe effects on participating in sports, and having moderate effects on chores, exercise, recreation, and driving.  The Veteran reported always using a cane, and experiencing deformity, giving way, stiffness, and decreased speed of joint motion.  He further stated that he can stand for no more than 15 to 30 minutes, and can walk no more than one city block.  Based on the September 2010 VA examiner's findings and the Veteran's statements, and attributing the benefit of the doubt to the Veteran, the Board finds that a 30 percent rating for a marked right hip disability is warranted as of February 19, 2010, until the temporary 100 percent rating that became effective on June 22, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

As of August 1, 2012, the evidence shows that the Veteran's status post right hip arthroplasty is characterized by a right hip replacement without moderately or markedly severe residuals of weakness, pain, or limitation of motion, or the required use of crutches.  Specifically, the September 2013 VA examiner recorded that the Veteran did not report that flare-ups impact the function of his hip or thigh.  The Veteran had right hip flexion to 110 degrees (out of 125), with no objective evidence of painful motion, including with three repetitions.  The Veteran did not lose abduction beyond 10 degrees, and did not have limitation of rotation which precluded him from a toe-out to more than 15 degrees.  The Veteran had no pain on palpation of his right hip.  The Veteran reported that he ambulates without any assistive device.  The examiner found that the Veteran has no residuals signs and/or symptoms due to arthroscopic or other hip surgery.  Finally, the VA examiner found that the Veteran's right hip condition post-surgery does not impact his ability to work.  The Veteran testified at his October 2015 Board hearing that his pain levels were somewhat improved by the right hip arthroplasty, although they were not perfect.  See transcript, p. 14.  Consequently, based on the September 2013 VA examiner's findings and the Veteran's own statements, the Board finds that the Veteran's status post right hip arthroplasty is characterized by a right hip replacement without moderately or markedly severe residuals of weakness, pain, or limitation of motion, or the required use of crutches.  Thus, a rating in excess of 30 percent is not warranted as of August 1, 2012, the benefit of the doubt doctrine does not apply, and the claim is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

With respect to Diagnostic Codes 5250 (ankylosis of the hip) and 5275 (shortening of the bones of the lower extremity), the Board finds that these do not apply here.  Specifically, the September 2010 VA examiner found that the Veteran did not have joint ankylosis, or loss of a bone or part of a bone.  While the October 2007 x-ray cited in that examination report showed that the Veteran's right leg is shorter than his left leg, there is no competent evidence attributing this finding to his motor vehicle accident or to any other incident in service.  The September 2013 VA examiner likewise found that the Veteran does not have ankylosis of the hip joint.  Consequently, a rating under Diagnostic Codes 5250 and 5275 is not warranted.

Analysis: Rating for a Left Foot Laceration

The Veteran contends that a compensable rating is warranted for his left foot laceration.  At his October 2015 Board hearing, the Veteran testified that his left foot feels "a little numb," but he does not have pain or any problems moving his foot.  See transcript, pp. 15-16.  The RO has evaluated the Veteran's left foot laceration disability as noncompensable.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability evaluation is not warranted for his left foot laceration.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Specifically, the September 2010 VA examiner found that the Veteran's left foot laceration was superficial, and the Veteran reported that he did not have any pain or limitation in his foot.  The VA examiner found no pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, tenderness, instability, abnormal weight bearing, or other symptoms.  The VA examiner further found that the Veteran's left foot scar has no tenderness, no adherence, normal texture, no ulceration or breakdown of skin, no elevation or depression of the scar, no underlying tissue loss, no inflammation, no edema, and no keloid formation.  The VA examiner determined that the scar caused no functional impairment, no significant occupational effects, and no effects on daily activities.  The VA examiner found that the scar is linear, and measured 1 x 3 centimeters (cm).  Consequently, based on the September 2010 VA examiner's findings and the Veteran's own statements, the Board finds that the Veteran's left foot laceration is linear, stable, and not painful.  Therefore, a compensable rating is not warranted, the benefit of the doubt doctrine does not apply, and the claim is denied.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis: Extraschedular and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's disabilities, such as a marked right hip disability prior to an arthroplasty, and a left foot scar.  Further, the Veteran is not in receipt of service connection for any other disabilities, and neither he nor his representative has sought collective extraschedular consideration.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran reported in his February 2010 claim that he has education through all four years of high school, and that he had worked at a bank from 1998 to 2004.  He reported in his January 2013 substantive appeal that he has been unemployed since May 1, 2007.  However, in a September 2008 SSA Form, Dr. Patel found that the Veteran was "Incapable of working as a bank teller / standing for long periods of time....[but] Other work is not precluded [with] intact strength."  Since the onset of the claim in February 2010, the September 2010 VA examiner opined that the Veteran's left foot laceration has no significant occupational effect, and his right hip disability led to him being assigned different duties.  Similarly, the September 2013 VA examiner found that the Veteran's right hip status post arthroplasty does not impact his ability to work.  Because the evidence shows that the Veteran's service-connected disabilities do not prevent him from substantially gainful employment, and because his education and work experience are compatible with sedentary employment, TDIU is not warranted by the record.

Analysis: CUE in the January 2011 rating decision for a Cervical Spine disorder, and in the May 2008 and December 2005 rating decisions for Right Hip and Left Foot disabilities and TDIU

As an initial matter, the Board observes that in February 2010 the Veteran's attorney asked VA to accept his letter "as my NOTICE OF DISAGREEMENT with your decisions dated May 30, 2008 and December 22, 2005."  [Emphasis in original.]  A claimant must file a Notice of Disagreement within one year from the date that agency mails notice of the determination; otherwise, the determination will become final.  38 C.F.R. § 20.302(a).  Here, the February 2010 letter was received more than one year after the May 2008 and December 2005 rating decisions.  Consequently, it was untimely, and those decisions became final.  Id.  Moreover, no additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Significantly, none of the documents listed in the Veteran's February 2010 letter-which he contends constitute new and material evidence-were dated within one year following either the May 2008 or December 2005 rating decisions.  Thus, the May 2008 and December 2005 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105.

With respect to the denial of service connection for a cervical spine disorder, the Veteran contends in his February 2010 claim that VA "committed clear and unmistakable error by failing to consider alternate/additional theories of entitlement to benefits" and by "fail[ing] in its duty to assist by failing to consider this [cervical spine] impairment as stemming from the 6/30/1980 in service automobile crash."  The Board finds that this contention is without merit because the Veteran had not previously claimed and the RO had not previously adjudicated the issue of entitlement to service connection for a cervical spine disorder.  See, e.g., May 2008 Rating Decision codesheet (not listing a cervical spine disability as the subject of that or any other prior rating decision).  Rather, the first instance of a denial of the Veteran's claim for service connection for a cervical spine disorder by the RO was in the January 2011 rating decision.  The January 2011 rating decision was not final; it is on appeal in this decision.  38 C.F.R. §§ 20.302, 20.1103 (2015).  Because it is not final, the January 2011 rating decision is not properly subject to a claim for CUE, and the appeal is denied.  See 38 C.F.R. § 3.105(a); see also Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).

With respect to the denial of higher ratings for right hip and left foot scar disabilities in the May 2008 and December 2005 rating decisions, the Veteran contends in his February 2010 claim that "VA committed clear and unmistakable error by failing to obtain and consider relevant records from the Social Security Administration, thereby failing to fulfill its duty to assist."  The Veteran made a similar contention at his October 2015 Board hearing, and observed that the VA acknowledged receipt of the SSA file in July 2010.  See transcript, pp. 4-6, 9.  However, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005); see also Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

The Veteran further asserts that "VA committed clear and unmistakable error [in the May 2008 and December 2005 rating decisions] by failing to properly evaluate the service connected disability of fracture of the right acetabulum and right femoral head."  The Veteran specifies October 2007 and November 2007 VA treatment records, and a March 2008 compensation and pension examination, as documents which he believes VA did not properly evaluate.  While those documents do reflect some evidence of the severity of the Veteran's disability, the RO expressly considered both the Veteran's VA treatment records from October 2007 through April 2008, as well as the March 2008 VA examination, in its May 2008 rating decision-and concluded that the finding of a slight limitation of range of motion of the right hip is indicative of a slight level of functional impairment.  The Board finds that this difference of opinion as to the proper weight to be placed on the facts at issue is not undebatable error, and thus does not rise to the level of CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Finally, the Veteran contends in his February 2010 claim that "VA also failed to consider an implied claim for TDIU" in the May 2008 and December 2005 rating decisions.  However, the Court has held that "The award of a disability rating less than 100 [percent] generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU."  See Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (citing Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007)).  As such, the RO's "failure" to consider TDIU was not a failure at all, and does not constitute CUE.  Id. 


ORDER

Service connection for cervical spine degenerative joint disease and disc disease, status post microdiscectomy / fusion with left median neuropathy, is denied.

As of February 19, 2010, a disability rating of 30 percent, and no higher, for a fracture of the right acetabulum and right femoral head is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of August 1, 2012, a rating in excess of 30 percent for a status post right hip arthroplasty is denied.

A compensable rating for a left foot laceration is denied.

Entitlement to a TDIU is denied.

The January 2011 rating decision that denied the Veteran's claim for service connection for cervical spine degenerative joint disease and disc disease status post microdiscectomy / fusion with left median neuropathy was not final, and no prior decision denied the claim; as such, the January 2011 rating decision did not contain clear and unmistakable error, and the appeal is denied.

The May 2008 rating decision that denied the Veteran's claim for a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head did not contain clear and unmistakable error, and the appeal is denied.

The December 2005 rating decision that denied the Veteran's claim for a disability rating in excess of 10 percent for a fracture of the right acetabulum and right femoral head did not contain clear and unmistakable error, and the appeal is denied.

The May 2008 rating decision that denied the Veteran's claim for a compensable rating for a left foot laceration did not contain clear and unmistakable error, and the appeal is denied.

The December 2005 rating decision that denied the Veteran's claim for a compensable rating for a left foot laceration did not contain clear and unmistakable error, and the appeal is denied.

The May 2008 rating decision that denied the Veteran's claim for a TDIU did not contain clear and unmistakable error, and the appeal is denied.

The December 2005 rating decision that denied the Veteran's claim for a TDIU did not contain clear and unmistakable error, and the appeal is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


